DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2.	This instant Office Action is in response to Original filing filed on 2/24/2021.
3.	Claims 1-20 are numbered accordingly are allowed herein. 
4.	This Office Action is made Notice of Allowance.
5.	Note: Prior to the examination of this application, no information disclosure statement (IDS) was filed or submitted. 
6.	Note: The claims were evaluated for Non-Statutory Double Patenting to the abandoned application No. 16/199,931, however the claims herein are different in scope in comparison to the abandoned application therefore, a double patenting rejection is not given herein.

EXAMINER REASONS FOR ALLOWANCE/Allowable Subject Matter
1.	Claims 1-20 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 1, 9, and 17 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Park et. al. US 20190141786 discloses in Section [0002] a method and apparatus for turning on a Wi-Fi infrastructure using a Bluetooth Low Energy (BLE) interface in a wireless communication system; Section [0026] The BLE Scan_Request message and the BLE Scan_Response message may be exchanged in a process in which STA and service discovery is performed through the BLE interface; Section [0137] For example, FIGS. 16 and 17 show an advertising packet format based on the BLE interface, the advertising packet format may include transport information (NAN, P2P, WLAN Infra, etc. of an active transport), which is available through an advertising packet; In addition, the advertising packet format may include a service hash field, and information on available services (e.g., Wi-Fi Display, Wi-Fi Serial Bus, etc.) can be obtained through the service has field; the prior art Yong et al. US 20170164186 discloses in Section [0092] A mechanism for a wireless device to implement service discovery via BTLE (Bluetooth low energy) implemented using the transport data field of the ADV packet related to Wi-Fi or NAN; Section [0093]The BTLE TDS frame format for bi-directional service include fields or attributes; TDS flag field-508 include length field including length of Org Field of up to 26 bytes; Section [0095] The Org Data Frame Format-512 includes service hash field-530 and service hash/Bloom filter-550; Section [0136] Service hash/Bloom filter indicate an operation of the device operation with one or multiple Wi-Fi service(s); Section [0105] Sending a response in responding to a publish operation when there is a service match to turn on a relevant Wi-Fi interface; the prior art Kasslin et al. 20150172391 discloses in Section [0085] Wireless Device-100 prepares a wireless discovery response packet, SCAN-REQ PDU, to be transmitted including the indication associated with the NAN ID; Section [0159] The NAN Discovery Engine provides Publish/Subscribe services for service discovery purposes.
However, Park in view of Yong and in further view of Kasslin do not render obvious in combination with other limitations in the independent claims the claim elements  determine a first Bluetooth® low energy (BLE) packet, wherein the first BLE packet comprises transport data and an indication of a Wi-Fi service discovery, the transport data comprising a first sub-field and a second sub-field, wherein the first sub-field indicates a length of the second sub-field, and wherein the second sub-field indicates one or more Wi-Fi services supported by the device; advertise the first BLE packet using a Bluetooth radio, wherein the first BLE packet comprises an indication of a Wi-Fi service of the one or more Wi-Fi services; identify a second BLE packet received by the Bluetooth radio from a second device in response to the first BLE packet, wherein the second device is different from the device, wherein the second BLE packet indicates that the Wi-Fi service is supported by the second device, and wherein the second BLE packet comprises a Bluetooth device address identifying the second device, a NAN service indication, and a NAN identifier; and activate a Wi-Fi radio associated with the device based on identifying the second BLE packet.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-20 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-20 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 17, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477